Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT We have issued our report dated March30, 2015, with respect to the financial statements included in the Annual Report of GlobalSCAPE, Inc. on Form 10-K for the year ended December31, 2014 which are incorporated by reference in this Registration Statement. We hereby consent to the incorporation by reference in the Registration Statement of the aforementioned report. /s/ Padgett, Stratemann & Co., L.L.P. a member of the McGladrey Alliance San Antonio, Texas May14, 2015
